IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DWAUN K. PRIDE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1795

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 16, 2016.

An appeal from an order of the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Glenn M. Swiatek, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, and Tayo Popoola and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.